Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-26, 36 are pending in the current application.
2.	This application has PRO 63/128,622 12/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The groups phenylmethoxy and (3-chlorophenyl)methoxy are indefinite since the methoxy groups have five bonds to carbon, i.e. the oxy appears to be linked to the remainder of the molecule since methoxyphenyl would appear to apply to the other situation linked through the aryl ring.  The 3-chlorophenyl listed as a substituent of methoxy makes this intention clear, i.e. it is not written as 1-methoxy-3-chloro-phenyl. In this case the methyl bears two substituents phenyl or (3-chlorophenyl) and oxy, however this makes no sense chemically since a methoxy group is a functional group consisting of a methyl group bound to oxygen and has the formula R−O−CH3. It may have been intended to be a methylene bridge or spacer, or methanediyl group with formula −CH2−, such that the first group is Ph-CH2-O-. It could be called methyleneoxy or something else.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 4-7, 9-19, 21, 23, 25, 26, 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Owen WO 2021250648 A1 (cited on the IDS).   Owen teaches various anticipatory compounds including but not limited to those of Formula Ia, Ib, Ic, Id, Ie, If and Ig on page 7 where in the instant claim 1 Formula (I) W is CN, X is absent, R1 is alkyl (i-Pr, t-butyl), substituted alkyl (trifluoroethyl, trifluorisopropyl, trifluoro-t-butyl) and cycloalkyl (cyclopropane and cyclopentane), Q is C(=O), Z corresponds to R3 which is defined in the same manner as claim 1 at page 5 lines 8-34 at least where R3 is equivalent to Z, i.e. “C3-C12 cycloalkyl…optionally substituted with one to five R4” subsumes the range of C3-C6 cycloalkyl and substituted C3-C6 cycloalkyl, “4 to12 membered heterocycloalkyl……optionally substituted with one to five R4” is more narrow than the species of claim 1 Z “heterocycle” and” substituted heterocycle”,  “5- to 10- membered heteroaryl… optionally substituted with one to five R4” is more narrow than the species Z of claim 1 “heteroaryl and substituted heteroaryl”, the Z groups “arylalkoxy and substituted arylalkoxy” are provided for alternatively by “C1-C8 alkoxy” which may be substituted with R4 where R4 is phenyl or benzyl or if the arylalkoxy, which is ambiguous in its attachment is linked through the aryl portion to Q then R3 as “C6-C10 aryl (line 15)…optionally substituted with one to five R4” where R4 is alkoxy (page 6 line 3).  This is also the subgenus of claim 23, Formula Ib where W is -CN. A number of specific compounds in the Examples also anticipate the individual compound claims.  The compound 4 on page 99, 102 and 103 is the first species of claim 25 which is the compound of Formula Ia and Formula (I) claim 1 where Z/R3 is indole substituted with alkoxy (the embodiment of claim 21).  The compounds also are used in the methods of instant claims 26 and 36 for treating coronavirus infections which are those of the Baltimore group as disclosed on page 4 lines 1-9, and page 63 to page 72. Both cells and whole mammals are described at page 57 line 10 and line 25.  The subject matter relied upon in Owen to make this rejection is supported by US provisional application 63/073,982 filed September 3, 2020.
5.	Claim(s) 1, 3-7, 9, 12-19, 21, 23, 26, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman WO 2005113580 A1 (cited on the IDS).   Hoffman teaches various anticipatory compounds including but not limited to the compound Example 26 on page 51 

    PNG
    media_image1.png
    221
    690
    media_image1.png
    Greyscale

This is compound where in the instant claim 1 Formula (I) W is -C(=O)CH2O-R2, R2 is aryl (benzyl), X is absent, R1 is cycloalkyl (cyclohexane), Q is C(=O), Z is indole substituted with methoxy (the embodiment of claim 21).  Example 30 on page 55 is the same except R1 is defined as t-butyl (the embodiment of claim 6). Example 28  on page 84 is the same except R1 is defined as isopropyl (the embodiment of claim 5).
6.	Claim(s) 1-2, 4-19, 21-23, 25, 26, 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnold US 11124497 B1 (cited on the IDS). Arnold teaches hundreds of compounds of the instant claims including but not limited to those at Table 1 column 68 compounds 100-103 where in the instant claim 1 Formula (I) W is CN, X is absent, R1 is alkyl (i-Pr), Q is C(=O), Z is indole, indazole or benzimidazole. Compounds 126-127 on column 77 Z as a chlorobenzimidazole, compound 128-129 fused pyridines. Compounds 618,  619, 620, 621, 622 on column 311 are those of Formula (I) W is CN, X is CH2, R1 is cycloalkyl (c-Pr), Q is C(=O), Z is indole with methoxy or pyrrolopyridine. Compounds on column 313 are the same with a different pyrrolopyridine with methoxy substitution or something else.  Further compounds like 643 on column 321:

    PNG
    media_image2.png
    221
    476
    media_image2.png
    Greyscale

Compound 757 is the last compound in the first column of claim 25 on page 13.

    PNG
    media_image3.png
    197
    458
    media_image3.png
    Greyscale

have the 4-methoxyindole of claim 21. Methods of treating the COVID and other Baltimore viruses are disclosed on column 391 ff. Provisional applications No. 63/091,630, filed on Oct. 14, 2020 and No. 63/067,669  filed on Aug. 19, 2020 are dates prior to the filing of the instant application and support the subject matter in the above patent to Arnold.
7.	Claim(s) 1, 3-5, 7, 9, 11-12, 18, 19, 21, 23, 26, 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kania WO 2021205290 A1 (cited on the IDS). Kania teaches anticipatory compounds including but not limited to compound 27 on Page 44:

    PNG
    media_image4.png
    161
    301
    media_image4.png
    Greyscale

Compound 34 on Page 46

    PNG
    media_image5.png
    178
    272
    media_image5.png
    Greyscale

These compounds read on claim 1 where in the Formula (I) W is the second selection, X is absent, R1 is alkyl (i-Pr), Q is C(=O), Z is indole with a 4-methoxy the embodiment of claim 21, R2 is heteroaryl (pyridine) or heterocycle (pyrrolidine, pyridine).  The compounds were used to treat COVID and other viral conditions in the methods disclosed on page 12 lines 30 ff.  Kania is supported by US 63/005,378 filed April 5, 2020.
8.	Claim(s) 1, 3-5, 7, 9, 11-12, 18, 19, 21, 23, 26, 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bezawada WO 2021205298 A1.  Bezawada teaches anticipatory compounds including but not limited to compound 44 on page 80:
 
    PNG
    media_image6.png
    170
    250
    media_image6.png
    Greyscale

This compounds reads on claim 1 where in the Formula (I) W is the second selection, X is absent, R1 is alkyl (i-Pr), Q is C(=O), Z is indole with a 4-methoxy the embodiment of claim 21, R2 is heterocycle(piperidine).  The compounds were used to treat COVID and other viral conditions in the methods disclosed on page 14.  Bezewada is supported by the following documents that predate the filing date:

    PNG
    media_image7.png
    152
    469
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 11124497 B1 as applied to claim 1-2, 4-19, 21-23, 25, 26, 36 above, and further in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art:  
Arnold teaches various anticipatory compounds of the claims as discussed above, such as:

    PNG
    media_image8.png
    346
    745
    media_image8.png
    Greyscale

Arnold also has a generic teaching of the compounds on column 25:

    PNG
    media_image9.png
    527
    456
    media_image9.png
    Greyscale

In the context of this Formula the group RB is the indole type group and as disclosed on column 26:
RB is optionally substituted by one , two or three substituents each independently selected from the group consisting of halogen , C1 – C3 alkoxy , NHR " , and phenyl ( optionally substituted by one or two halogens ) ;”


B)	Ascertaining the differences between the prior art and the claims at issue.
The first compound, on page 7 of claim 24
 
    PNG
    media_image10.png
    149
    237
    media_image10.png
    Greyscale
differs from the Arnold compound 643 by a methylene group i.e. as alkyl homolog. The compound has a 4-ethoxy group on the indole while Arnold has a 4-methoxy group.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.   One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, are prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.
In this case the genus of Arnold lists C1-C3 alkoxy, and C1 alkoxy is exemplified.  Since they are so similar and Arnold described them this compound is obvious over the prior art.
10.	Claim(s) 8, 10-11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman WO 2005113580 as applied to claim 1, 3-7, 9, 12-19, 21, 23, 26, 36 above, and further in view of Zeng, “Synthesis and structure-activity relationship of α-keto amides as enterovirus 71 3C protease inhibitors.”  Bioorganic & Medicinal Chemistry Letters, 2016, 26(7), 1762-1766. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art:  
Hoffman teaches anticipatory compounds discussed above, however Hoffman also teaches all the compounds that are the subject of the proviso in claim 1 where when X is absent R3 is not various alkyl, phenyl and cycloalkyl type compounds.  These compounds include Hoffman example 36-52 and others, some of which are shown below:

    PNG
    media_image11.png
    334
    872
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    319
    910
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    287
    898
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    305
    859
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    302
    891
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    298
    848
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    321
    897
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    300
    895
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    300
    869
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    310
    816
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    192
    539
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    307
    871
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    213
    595
    media_image23.png
    Greyscale


B)	Ascertaining the differences between the prior art and the claims at issue.
The prior art example compounds shown above removed in the proviso are -lactams where X is absent in the Formula, while the instant claims are drawn to the  -lactams where X is CH2.  This is a homologous relationship as discussed above.  The best head to head comparison is the second compound in claim 25:

    PNG
    media_image24.png
    150
    310
    media_image24.png
    Greyscale

to compound 40 of Hoffman:
 
    PNG
    media_image15.png
    302
    891
    media_image15.png
    Greyscale


C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.   One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties. Hoffman actually lists the compounds as having both rings in the generic description on page 2:

    PNG
    media_image25.png
    216
    497
    media_image25.png
    Greyscale

Homologs have long been known to exhibit similar properties as evidenced by Wislicenus discussed above, however beyond that in the development of antiviral 3Cpro inhibitors it is known that the use of -lactams in place of -lactams can lead to improvements in potency.  Zeng who was studying compounds with a similar pharmacophore with a peptide backbone found that replacement of the five membered lactam with the six membered lactam, improvements were seen.  Zeng discusses Table 1 on page 1764:
	With aldehyde 2 (IC50 = 3.81 ± 0.19 M, EC50 = 3.07 ± 0.20 M) and 5 (IC50 = 0.54 ± 0.02 M, EC50 = 0.26 ± 0.07 M) as Ref. 16, the antiviral activities of EV71 3Cpro inhibitors containing P1 modifications ((S)--lactam ring vs (S)--lactam ring) were compared (Table 1)……The biological activities indicated that P1 (S)--lactam ring bearing analogs 8f–8j presented approximately 2- to 6-fold better activities than 8a–8e containing (S)--lactam ring at P1 position in both the enzyme and cellular assays. This result was consistent with the activity comparison between aldehyde 2 and 5. It was clear that replacement of (S)--lactam ring by (S)--lactam ring could improve the potency of inhibitors against EV71 3Cpro. Additionally, low toxicity (CC50 > 100 lM) was observed for all the a-keto amide inhibitors. Hence, the (S)--lactam ring as standard P1 residue for a-keto amide inhibitors were investigated in the following studies. [Page 1763]

According to the docking models, ring expansion made (S)-d-lactam ring of 8f occupy S1 pocket of EV71 3Cpro more than (S)--lactam ring of 8a, resulting in the activity increase of 8f compared to 8a. 

In this case, not only is similar activity expected but improved activity.  For these reasons the claims are obvious over Hoffman in view of Zeng since there is an expectation of improvment.
Conclusion
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID K O'DELL/Primary Examiner, Art Unit 1625